Name: 2002/321/EC: Commission Decision of 19 October 2000 approving the Community support framework for Community structural assistance in the Objective 1 regions and the region qualifying for transitional support under Objective 1 in Spain (notified under document number C(2000) 2552)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  economic policy;  Europe
 Date Published: 2002-05-08

 Avis juridique important|32002D03212002/321/EC: Commission Decision of 19 October 2000 approving the Community support framework for Community structural assistance in the Objective 1 regions and the region qualifying for transitional support under Objective 1 in Spain (notified under document number C(2000) 2552) Official Journal L 122 , 08/05/2002 P. 0004 - 0006Commission Decisionof 19 October 2000approving the Community support framework for Community structural assistance in the Objective 1 regions and the region qualifying for transitional support under Objective 1 in Spain(notified under document number C(2000) 2552)(Only the Spanish text is authentic)(2002/321/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 15(4) thereof,After consulting the Committee on the Development and Conversion of Regions, the Committee pursuant to Article 147 of the Treaty, the Committee on Agricultural Structures and Rural Development and the Committee on Structures for Fisheries and Aquaculture,Whereas:(1) Articles 13 and following of Title II of Regulation (EC) No 1260/1999 lay down the procedure for preparing and implementing Community support frameworks.(2) Article 15(1) and (2) of Regulation (EC) No 1260/1999 provides that, after consultation with the partners referred to in Article 8 of the Regulation, the Member State is to submit a development plan to the Commission containing the information referred to in Article 16 of the Regulation.(3) Under Article 15(4) of Regulation (EC) No 1260/1999, on the basis of the regional development plan submitted by the Member State and within the partnership established in accordance with Article 8 of that Regulation, the Commission is to take a decision on Community support frameworks for Community structural assistance over the period 2000 to 2006 in agreement with the Member State concerned.(4) The Spanish Government submitted to the Commission on 29 October 1999 a valid regional development plan for Spanish regions fulfilling the conditions for Objective 1 (Andalusia, the Canary Islands, Castile-LeÃ ³n, Castile-La Mancha, Valencia, Extremadura, Galicia, Asturias, Murcia and Ceuta-Melilla) pursuant to Article 3(1) and for Cantabria, qualifying for transitional support under Objective 1, pursuant to the first subparagraph of Article 6(1) of Regulation (EC) No 1260/1999. The plan contains the information listed in Article 16 of that Regulation, and in particular a description of the priorities selected and an indication of the financial contribution from the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, the Financial Instrument for Fisheries Guidance (FIFG), the Cohesion Fund, the European Investment Bank (EIB) and the other financial instruments proposed for implementing the plan.(5) The Community support framework has been drawn up in agreement with the Member State concerned and within the partnership framework.(6) The Commission has satisfied itself that the present Community support framework is in accordance with the principle of additionality.(7) Under Article 10 of Regulation (EC) No 1260/1999, the Commission and the Member State are required to ensure, in a manner consistent with the principle of partnership, coordination between assistance from the Funds and from the EIB and other existing financial instruments.(8) The EIB has been involved in drawing up the Community support framework in accordance with the provisions of Article 15(4) of Regulation (EC) No 1260/1999 and has declared itself prepared to contribute to its implementation with the estimated loan amounts indicated in this Decision and in conformity with its statutory provisions.(9) The financial contribution from the Community available over the entire period and its year-by-year breakdown are expressed in euro. The annual breakdown should be consistent with the relevant financial perspective. Under Article 7(7) of Regulation (EC) No 1260/1999, the Community contribution has already been indexed at a rate of 2 % per year. Under Article 7(7) and Article 44(2) of the Regulation, the Community contribution may be reviewed not later than 31 March 2004 to take account of the effective level of inflation and the allocation of the performance reserve.(10) Provision should be made for adapting the financial allocations of the priorities of this Community Support Framework within certain limits to actual requirements reflected by the pattern of implementation on the ground, in agreement with the Member State concerned,HAS ADOPTED THIS DECISION:Article 1The Community Support Framework for Community structural assistance and transitional support under Objective 1 in Spain for the period 1 January 2000 to 31 December 2006 is hereby approved.Article 21. In accordance with Article 17 of Regulation (EC) No 1260/1999, the Community Support Framework includes the following elements:(a) a statement of the priorities for the joint action of the Structural Funds and the Member State, their specific quantified targets, the ex ante evaluation of the expected impact and the consistency of the priorities with the economic, social and regional policies and the employment strategy of Spain.The priorities are as follows:Priority 1: Improving competitiveness and developing the productive fabric;Priority 2: Knowledge society (innovation, R& D, information society);Priority 3: Environment, natural areas and water resources;Priority 4: Development of human resources, employability and equal opportunities;Priority 5: Local and urban development;Priority 6: Transport and energy networks;Priority 7: Agriculture and rural development;Priority 8: Fisheries structures and aquaculture;Priority 9: Technical assistance.(b) An overview of the operational programmes to be implemented, including their specific aims and the priorities selected.(c) The indicative financing plan specifying, for each priority and each year, the financial allocation envisaged for the contribution of each Fund, the EIB where appropriate, and the other financial instruments, and the amount of eligible public and estimated private funding from Spain. The financing plan indicates separately the funding planned for the region receiving transitional support in respect of Objective 1.The total contribution from the Funds planned for each year for the Community support framework is consistent with the relevant financial perspective.(d) The provisions for implementing the Community Support Framework including the designation of the managing authority and the provision made for involvement of the partners in the Monitoring Committees.(e) The ex ante verification of additionality and information concerning the transparency of financial flows.(f) Information on the appropriations required for preparing, monitoring and evaluating the Community support framework and the operational programmes.2. The indicative financing plan puts the total cost of the priorities selected for the joint action by the Community and the Member State at EUR 84753,8 million for the whole period and the financial allocation from the Structural Funds at EUR 39548 million.The resulting requirement for national resources of EUR 19228,4 million from the public sector and EUR 25977,4 million from the private sector can be partly met by Community loans from the European Investment Bank and other lending instruments. The total amount of EIB loans is estimated at EUR 7716,3 million.The indicative initial estimated breakdown among the Structural Funds of the total Community assistance available is as follows:>TABLE>In addition to the contribution from the Structural Funds, assistance from the Cohesion Fund will amount to EUR 6528,4 million for the period 2000 to 2006.3. During implementation of the financing plan, the total cost or Community financing of a given priority may be adjusted in agreement with the Member State by up to 25 % of each priority throughout the programming period, up to a maximum of EUR 60 million, without altering the total Community contribution referred to in paragraph 1.Article 3This Decision is addressed to the Kingdom of Spain.Done at Brussels, 19. October 2000.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.